Citation Nr: 0201472	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder claimed as secondary to a service-connected left 
knee disorder.  

2.  Entitlement to service connection for a left foot 
disorder claimed as secondary to a service-connected left 
knee disorder.

3.  Entitlement to a rating in excess of 20 percent for left 
patellofemoral syndrome.  

4.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1988 to May 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 1999 and March 2000 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decisions. 

Service connection for residuals of a left foot injury was 
denied by the RO in December 1993.  In that rating decision, 
the claim of service connection for a left foot disorder was 
considered on a direct basis only (i.e. only on the basis 
that a left foot disorder resulted from an injury in 
service), and the entity for which service connection was 
denied was characterized as "left foot injury residuals."  
The instant claim of entitlement to service connection for a 
left foot disorder as secondary to a service-connected left 
knee disorder involves a more broadly characterized 
disability entity, and requires consideration of a regulation 
not previously considered (38 C.F.R. § 3.310) and a review of 
evidence for facts that were not needed to establish 
entitlement to the benefit denied in December 1993, i.e., 
service connection for residuals of a left foot injury.  
Consequently, the Board agrees with the RO's apparent 
determination that this claim is separate and distinct from 
the claim denied in December 1993, and that de novo review is 
warranted.  


FINDINGS OF FACT

1.  There is no competent evidence that a right hip disorder 
was caused by, or is related to, service-connected left 
patellofemoral syndrome.  

2.  There is no competent evidence that a left foot disorder 
was caused by, or is related to, service-connected left 
patellofemoral syndrome.  

3.  Left patellofemoral syndrome is manifested by limitation 
of extension by no more than 10 degrees; flexion is to 105 
degrees; there is no x-ray evidence of arthritis, and left 
knee instability is not shown.  

4.  It is not show that the veteran's only service-connected 
disability, left patellofemoral syndrome, has resulted in 
loss of use of the left leg, or that the left knee is 
ankylosed. 


CONCLUSIONS OF LAW

1.  Secondary service connection for a right hip disorder is 
not warranted.  38 U.S.C.A. § 1131 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).

2.  Secondary service connection for a left foot disorder is 
not warranted.  38 U.S.C.A. § 1131 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.310(a) (2001).

3.  A rating in excess of 20 percent for left patellofemoral 
syndrome is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2001). 

4.  The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and for special 
adaptive equipment or adaptive equipment only are not met.  
38 U.S.C.A. §§ 3901, 3902 (West 1991); 38 C.F.R. § 3.808 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing these statutory 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, it applies in this case.  However, the Board finds 
that VA's duties to provide notice to, and to assist the 
veteran, are met.

At the outset, it is noteworthy that the claims were not 
denied under a not well grounded analysis.  

VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Here, the discussions in the rating 
decisions, the Statement of the Case, Supplemental Statement 
of the Case and correspondence from VA informed the veteran 
and his representative what was needed to substantiate the 
claims and complied with VA's notification requirements.

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
Here, the veteran has not referenced any unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases for denial of his claims.  The RO has obtained the 
records of all treatment and examinations of which there was 
notice.  In addition, the RO arranged for VA examinations and 
medical advisory opinions regarding the disability at issue.  
In correspondence received in April and October 2000 the 
veteran alleged that a VA examination was inadequate.  
Regardless of the merits of that allegation, he  was afforded 
another VA examination in December 2000.  He has not 
expressed dissatisfaction with that examination.  Further 
examination is not indicated.  

The RO has complied with, or exceeded, the mandates of the 
VCAA and its implementing regulations.  It is not prejudicial 
to the veteran to adjudicate the claims on the current 
record.  See Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal that in September 1989 the 
veteran sustained a left knee injury in a motor vehicle 
accident.  Assessments included medial collateral ligament 
strain and possible patellofemoral syndrome.  Treatment 
included no weight bearing ambulation (on crutches), pain 
medication, and physical therapy.  A Physical Evaluation 
Board determined in November 1989 that the diagnosis was 
patellofemoral syndrome of the left knee.  The veteran was 
confined to light duty.  It was determined that he was unfit 
for duty.  The service medical records are silent as to 
injuries to, or treatment involving, the left foot or right 
hip.  

Service connection for left patellofemoral syndrome, rated 10 
percent, was granted in March 1991, effective from the day 
following the date of the veteran's discharge from active 
duty.  

In November 1992, the veteran was seen at a VA facility with 
complaints of chronic left knee pain as well as pain in the 
left foot.  The assessment was probable osteoarthritis of the 
left knee secondary to traumatic injury.  A November 1992 
left knee X-ray was interpreted as revealing a possible small 
bone cyst.  No acute fracture or subluxation was noted.  An 
X-ray of the left foot at that time was interpreted as 
revealing no bony abnormality.  In December 1992, the veteran 
was again seen for complaints of left knee and left foot 
pain.  Physical examination of the knee revealed no effusion 
and intact ligaments.  Physical examination of the left foot 
revealed a grossly enlarged metacuneiform joint.  The doctor 
suspected that the veteran had a fracture of the proximal 
metatarsal joint at the time of a motor vehicle accident 
which occurred in service.  

On VA examination in January 1993, the veteran reported that 
he injured his left foot during boot camp and again in a 
motor vehicle accident in 1989.  At the time of the motor 
vehicle accident, he did not receive any treatment for his 
foot.  He complained of constant left knee pain and left foot 
pain.  Physical examination of the left knee revealed pain 
over the patella of the left knee with pressure.  The 
collateral ligaments were intact.  There was no marked 
swelling, deformity or other impairment in the left knee.  
The diagnoses were patellofemoral syndrome of the left knee 
with X-ray evidence of a small cyst at the proximal tibia, 
and chronic synovitis of the left knee joint.  Regarding the 
left foot, there was no obvious fracture; a chronic 
increasing synovitis was noted.  

By rating decision in December 1993, the RO denied service 
connection for residuals of a left foot injury and also 
determined that a rating in excess of 10 percent for the left 
knee disability was not warranted. 

VA clinical records reveal that in April 1998 the veteran 
complained of chronic left knee pain.  Physical examination 
revealed a full range of motion and no effusion or point 
tenderness.  The assessment was chronic left knee pain.  He 
again sought treatment for left knee pain in June 1998.  The 
assessment was left chondromalacia.  A June 1998 X-ray of the 
left knee was interpreted as negative.  

In August 1999, the veteran complained of left knee pain.  
Physical examination revealed no effusion or edema.  The knee 
was stable laterally.  

On VA examination in August 1999, the veteran complained of 
problems working a full eight hour shift due to knee pain.  
He walked with a limp.  Physical examination revealed no 
swelling or effusion.  Drawer and McMurray signs were 
negative.  The medial and lateral joint lines were tender, 
and there was tenderness about the patella.  The diagnoses 
were patellofemoral syndrome and patella tendinitis.  

In a September 1999 rating decision, the RO granted a 20 
percent rating for left patellofemoral syndrome, effective 
from the date the claim was received.  

On VA examination in December 1999, the veteran complained of 
chronic pain in his feet, knees and right hip.  Physical 
examination revealed marked guarding to touch of the knees 
and right foot.  There was very minimal motion of the knees 
with active weightbearing range of motion of approximately 7 
degrees of knee flexion being present, after which the 
veteran complained of pain in both knees.  The examiner noted 
that the veteran was able to flex his knees to 90 degrees 
while sitting down without pain, grimace or effort.  Passive 
range of motion of the knees was full but with guarding.  He 
walked with a very pronounced limp.  There was a full range 
of motion in the hips.  Calluses on both feet were equal on 
the medial and lateral plantar surfaces, indicating that the 
veteran did not walk with an eversion or inversion of either 
foot.  It was the examiner's opinion that there was some 
embellishment of symptoms by the veteran.  A December 1999 X-
ray of the right hip was negative.  A left knee X-ray was 
interpreted as negative.  The diagnoses were patellofemoral 
syndrome of the bilateral knees and chronic mild strain of 
the left foot and right hip.  

In March 2000, the RO, in pertinent part, denied service 
connection for right hip pain secondary to the left knee and 
for a left foot condition secondary to the left knee, and 
also denied entitlement to automobile and adaptive equipment 
or adaptive equipment only. 

In May 2000, the RO obtained an advisory medical opinion to 
augment the report of the December 1999 VA examination.  It 
was noted in the opinion that there were no findings of hip 
or foot deformity on X-ray and a physical examination was 
negative. It was opined that there was no connection between 
either disability and the left knee.  

In a Report of Contact dated in October 2000, it was noted 
that the veteran's representative was requesting an informal 
hearing only.  The veteran reported he had a chronic limp 
which had been present for years and which could be confirmed 
by abnormal shoe wear.  He worked as a heavy equipment 
mechanic, and alleged that his orthopedic disabilities 
interfered with his work as he was unable to carry heavy 
loads.  The veteran indicated that the doctor he saw for VA 
treatment believed there was a link between his service-
connected knee disorder and the claimed orthopedic problems.  

On examination on behalf of the VA in December 2000, the 
veteran complained that his left knee hurt, and would bind 
and pinch all the time.  He indicated that he experienced 
spasms and that his leg would jump at night.  He reported 
that his right hip pinched and ached with walking, but was 
okay when he was not moving.  With regard to his left foot, 
he indicated that he had trouble walking without boots.  He 
stated that his foot would lock up and that he noticed a bump 
on the foot.  Physical examination of the left knee revealed 
the range of motion to be extension to 10 degrees and flexion 
to 105 degrees.  No instability, effusion or scars were 
noted.  The left thigh was 2 centimeters smaller in 
circumference than the right thigh.  An X-ray of the left 
knee was interpreted as revealing a possible slight lateral 
tilt to the patella.  Joint spaces were well-maintained, and 
there was no evidence of osteophyte formation.  X-rays of the 
right hip and left foot were not available for the examiner's 
review, but it was noted that they were interpreted as 
normal.  The diagnoses were chronic left knee pain with 
patellofemoral syndrome; probable posterior tibial tendon 
syndrome of the left foot (November 1992 first report of 
onset); and possible right hip muscle strain or tendonitis 
(December 1999 first report of onset).  The examiner 
indicated that he had set out the functional impairment 
observed for the left knee.  It was the examiner's opinion 
that the left foot disorder was not linked to a service-
connected left knee disability, and that there was no 
relationship between the claimed right hip disorder and the 
service-connected left knee disability, but rather that a 
right hip disorder was secondary to the left foot disorder.  



Analysis.

Secondary service connection for a right hip disorder and a 
left foot disorder.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  
Service connection may also be granted for any additional 
impairment resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

An award of service connection requires that there be 
evidence in support of each of the three elements of service 
connection, i.e., (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Also, there must be evidence 
which connects the disability at issue to the service-
connected disability.  Further, the evidence of a connection 
must be competent.  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
Grivois v. Brown, 6 Vet. App. 136 (1994).  On the question of 
medical causation, a competent opinion of a medical 
professional is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The veteran's sole theory of entitlement to service 
connection for these claimed disorders in the instant appeal 
is that they are secondary to his service-connected left 
patellofemoral syndrome.  He does not now argue that he is 
entitled to direct service connection for the disorders.

The veteran alleges that right hip and left foot disorders 
were caused by his service-connected left knee disorder.  
This claim is not supported by any competent evidence of 
record.  A May 2000 advisory opinion and the report of a 
December 2000 VA examination both include competent opinions 
from health care professionals indicating that the claimed 
disorders are not related to the service-connected left knee 
disability.  

The only evidence of record which links a right hip or left 
foot disorder to the service-connected left knee disorder is 
the veteran's own statements and allegations. As a layperson, 
the veteran is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's opinion as to the etiology of his right hip 
disorder has no probative value.  

The Board notes that at an informal hearing conducted in 
December 2000, the veteran reported he had been informed by a 
VA physician, Dr. W, that there might be a link between the 
claimed disorders and the left knee disability.  A lay 
person's statement about what a physician told him or her, 
cannot constitute medical evidence of etiology or nexus.  The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 77 
(1995).  The Board further notes that the VA physician, Dr. 
W., had apparently reviewed the reports of two different VA 
examinations conducted in August and December of 1999, and 
did not indicate in any way, that there was a link between 
the right hip or left foot and the left knee.  An advisory 
opinion which was obtained to supplement the December 1999 VA 
examination specifically found no link between the claimed 
disorders and the left knee.  

Based on the above, the Board finds that the probative 
evidence demonstrates that the veteran does not have a right 
hip disorder or a left foot disorder which is secondary to 
his service-connected left knee disability.  As the 
preponderance of the evidence is against the claim, the 
doctrine of the benefit of the doubt has no application.  

A rating in excess of 20 percent for left patellofemoral 
syndrome.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  With 
regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).

VA regulations, 38 C.F.R. § 4.40, 4.45, 4.59, provide for 
consideration of functional impairment due to pain on motion 
when evaluating severity of a musculoskeletal disability.  
The Court has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss 
must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The veteran's service-connected left knee disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5010-5257.  

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment and a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Additional criteria for rating knee disorders, potentially 
applicable in the instant case, include Diagnostic Codes 5260 
and 5261, which govern limitation of motion of the knee and 
leg.   Under Code 5260, limitation of flexion to 60 degrees 
is noncompensable; limitation of flexion to 45 degrees is 10 
percent disabling; limitation of flexion to 30 degrees is 20 
percent disabling; and limitation of flexion to 15 degrees is 
30 percent disabling.  Under Code 5261, limitation of 
extension to 5 degrees is noncompensable; limitation of 
extension to 10 degrees is 10 percent disabling; limitation 
of extension to 15 degrees is 20 percent disabling; 
limitation of extension to 20 degrees is 30 percent 
disabling; limitation of extension to 30 degrees is 40 
percent disabling; and limitation of extension to 45 degrees 
is 50 percent disabling.

If a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero percent rating under Code 5260 or 5261, a 
separate rating is available under Code 5003 or 5010.  See 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997).  

Full range of motion of the knee is from 0 degrees to 140 
degrees in flexion and extension.  38 C.F.R. § 4.71, Plate 
II.

The Board finds a rating in excess of 20 percent for left 
patellofemoral syndrome is not warranted under Diagnostic 
Code 5257.  The competent medical evidence of record fails to 
demonstrate that the veteran experiences recurrent 
subluxation or lateral instability.  Reports of physical 
examinations of record reveal that the knee ligaments are 
intact and that the knee is stable.  

Nor is a rating in excess of 20 percent warranted under 
either Code 5260 or Code 5261.  The probative evidence 
reflects that left knee flexion is not limited to 15 degrees 
or less, nor is extension limited to 20 degrees or more.  
Thus, the preponderance of the evidence is against the 
veteran's claim.  The Board notes that on VA examination in 
December 1999 the examiner determined that the veteran had 
very minimal motion of the knees, with flexion limited to 7 
degrees.  However, the examiner further noted that when the 
veteran sat down, he was able to flex his knee to 90 degrees 
without pain, grimace or discomfort.  The examiner opined 
that there was some embellishment of knee symptomatology by 
the veteran.  In contrast, on December 2000 VA examination 
(when embellishment was not noted), the veteran was able to 
extend his left knee to 10 degrees and flex the knee to 105 
degrees.  Consequently, the findings on December 2000 VA 
examination (without embellishment of symptoms) have greater 
probative weight than those on December 1999 examination.  

The Board finds an increased rating is not warranted when the 
left knee symptomatology is evaluated under 38 C.F.R. §§ 4.40 
or 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner who conducted the December 2000 
examination specifically indicated that functional impairment 
had been assessed.  Strength and the effect of the knee 
disability on ambulation were described.  Review of the 
physical examination findings reveals no indication that the 
veteran has any additional functional loss due to pain on use 
or during flare-ups.  

It is not shown that the veteran has clinical evidence of 
left knee arthritis.  X-rays have not been interpreted as 
showing such pathology.  Consequently, he is not entitled to 
separate ratings for instability and arthritis.  See 
VAOPGCPREC 9-98 (August 14, 1998). 

Finally, there is no indication (nor does the veteran allege) 
that the left patellofemoral syndrome results in an 
exceptional or unusual disability picture which would render 
impractical application of regular schedular standards.  
Thus, consideration of referral for extraschedular rating is 
not indicated. 

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or adaptive equipment only.

The veteran's only service-connected disability is left 
patellofemoral syndrome.  Under VA law, an "eligible person" 
may be provided assistance in acquiring an automobile or 
other conveyance, and necessary adaptive equipment therefor.  
38 U.S.C.A. § 3902(a)(b)(1).  In the instant case, because he 
has the single service connected disability, the veteran 
would only be considered an "eligible person" if his left 
knee disorder resulted in the permanent loss of use of his 
left foot or leg.  38 U.S.C.A. § 3901(1); 38 C.F.R. 
§ 3.808(b)(1)(i).  If the veteran does not qualify as an 
"eligible person" under the foregoing criteria he may still 
be entitled to adaptive equipment only if his service-
connected disability results in ankylosis of the knee and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle.  38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

The veteran's left patellofemoral syndrome has not resulted 
in loss or permanent loss of use of his foot or leg.  
Remaining function would not be equally well served by an 
amputation stump at the site of election.  There is no 
paralysis of the popliteal nerve; and the knee is not 
ankylosed in an unfavorable position.  38 C.F.R. § 4.63.  

While there is competent evidence that the service-connected 
left patellofemoral syndrome results in loss of motion, there 
is nothing in the claims file to support a conclusion that 
the loss of left knee motion equates to ankylosis.  Ankylosis 
is defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  At the time of the most 
recent VA examination, the veteran was able to extend his 
left knee to 10 degrees and flex the knee to 105 degrees. 

Impairment from the veteran's service connected left 
patellofemoral syndrome does not satisfy the legal criteria 
for establishing entitlement to either a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment or for adaptive equipment 
only.   Consequently, this claim must be denied.   


ORDER


Secondary service connection for a right hip disorder and a 
left foot disorder is denied.  

A rating in excess of 20 percent for left patellofemoral 
syndrome is denied.  

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or for adaptive equipment only is denied.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

